PER CURIAM.
Marilyn Harrell appeals an order appointing Teresa Hahn a/k/a Marie Hahn, as plenary guardian of the person and property of Evelyn Margaret Larison. Ms. Harrell alleges that the trial court erred by denying her petition to be appointed as her sister’s guardian and granting the competing petition of Ms. Hahn, the incapacitated person’s daughter. Having reviewed the record carefully, we find no abuse of discretion by the trial court in its application of section 744.312, Florida Statutes (2004). We likewise find that the trial court’s order is founded on substantial, competent evidence. In Re Guardianship of Sapp, 868 So.2d 687 (Fla. 2d DCA 2004). The trial court’s ruling on discretionary matters will be sustained unless no reasonable person would have adopted the view taken by the trial court. Quince v. State, 732 So.2d 1059, 1062 (Fla. 1999). Since that is not the case here, we affirm.
AFFIRMED.
SAWAYA, ORFINGER and TORPY, JJ., concur.